Citation Nr: 0806905	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and "D.T."


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1970 and from September 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  

In April 2005, the Board remanded the present matter to the 
RO via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations, to obtain additional stressor 
information from the veteran, to obtain complete service 
personnel records, and to allow the named stressors to be 
verified by the Joint Services Records Research Center 
(JSRRC).  Those actions completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38  U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes Vet 
Center Shreveport records from April 2003 through September 
2005, VA outpatient records from January 2003 through July 
2005, operation reports and stressor statements from the 
veteran.  The records reflect ongoing treatment for PTSD, 
including psychiatric medication management and intermittent 
counseling and group sessions.  

The record indicates that the veteran has been diagnosed as 
having mild chronic PTSD.  The veteran, however, has also 
been diagnosed with sleep deprivation syndrome, alcohol 
dependence, mood disorder secondary to substance use, and 
antisocial personality traits that did not warrant diagnosis 
of a full disorder.  Such other problems clearly provided 
limited evidence against the claim that the veteran's 
difficulties are the result of PTSD related to service.  

The veteran served in Vietnam from August 1965 to March 1967.  
The evidence, including the medals and commendations awarded 
to the veteran, does not demonstrate that the veteran was 
engaged in combat with the enemy.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the veteran's 
lack of combat indicated in the service records, his 
testimony alone is insufficient proof of a claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The veteran submitted a newspaper article and operation 
reports to support his contention of having been engaged in 
combat.  However, this evidence is not sufficient proof of a 
claimed in-service stressor.  The newspaper article, 
detailing a sabotage incident that occurred in Saigon's Tan 
Son Nhut airport, specifically names the veteran as a member 
of the water crew sent to supply water to the area.  However, 
there is no indication that the veteran was present at the 
time of the incident.  Additionally, the operation reports 
place the veteran's unit around combat zones but do not 
support claims that the veteran was personally involved in 
combat.  The fact that the veteran was a member of a water 
crew only supports the finding that he can not receive the 
combat presumption.  

Based on the above, independent evidence is needed to verify 
the claimed in-service stressors.  The veteran has submitted 
statements containing information about several incidents he 
allegedly participated in or witnessed in Vietnam, as well as 
a sting operation with drugs in Germany in 1969, and a motor 
vehicle accident in April 1973.  

The RO has attempted to verify the claimed incidents with the 
U.S. Army Joint Services and Research Center (JSRRC).

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as a water supply specialist stationed in Vietnam from 
August 1965 to March 1967.  He alleges exposure to combat and 
non-combat stressors while in Vietnam.  The RO has attempted 
to verify the stressors, yet the JSRRC was unable to do so.

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

To date, the veteran has provided three stressors capable of 
verification.  He alleges that, in approximately January 
1966, in An Khe, in Vietnam, while assigned to the 19th 
Engineer Battalion, two members of the veteran's battalion 
were wounded by friendly fire after the veteran had given 
them orders to go to An Khe to purify the water.  The veteran 
identified the two wounded men as Fred Sanford (or Sandford 
or Sandeford) and Charles Ready (or Reddy).

It is important to note that such a stressor should be 
verifiable by the JSRRC.  The veteran has given us a date, a 
place, and a highly notable event that would clearly have 
been recorded by the unit in question.  If this event cannot 
be confirmed, it places into question the veteran's 
recollection of events in service.     

Simply stated, this event has not been verified by JSRRC.  
The JSRRC records reveal that in January 1966, there was a 
Tet celebration in Qui Nhon that involved several bursts of 
friendly fire that wounded four men, two of whom were 
assigned to the 19th Engineer Battalion.  However, Fred 
Sanford and Charles Ready were not listed among the wounded.  
The veteran has also stated that he was in An Khe and was not 
present when this incident occurred.  This is highly 
probative evidence against the claim.

The veteran has provided a second stressor capable of 
verification.  He alleges that, in January 1966, while 
assigned to the 19th Engineer Battalion, he was visiting 
another unit in An Khe and witnessed incoming fire that 
wounded nearby soldiers.  However, this event has not been 
verified by JSRRC.  

The veteran's third provided stressor is also capable of 
verification.  The veteran has reported being involved in a 
motor vehicle accident in April or May 1973, which caused him 
injuries that required medical treatment.  The service 
medical records (SMRs) indeed indicate treatment for injuries 
related to the motor vehicle accident in 1973.  The veteran 
is not currently service-connected for any chronic injuries 
related to the motor vehicle accident. 

In January 2004, a VA examination resulted in the examiner's 
opinion that the veteran was experiencing the full 
constellation of symptoms of PTSD, including disillusionment, 
demoralization, affective sensitization as well as blunting.  
The examiner noted that symptoms of PSD are very mild.  The 
examiner opined that it is less likely as not that the mild 
PTSD is related to the motor vehicle accident as opposed to 
Vietnam service.  This is highly probative negative evidence 
against the claim.

Simply stated, this medical opinion provides highly probative 
evidence against this claim, indicating that the only 
stressor verified is not the basis for PTSD. 

The veteran cited a fourth stressor, that in the summer of 
1966 while on the road to Phu Kat, he saw a boy holding a 
grenade explode after soliciting the veteran for a cigarette.  
This event is not capable of verification by JSRRC, because 
there would be no record of such a civilian death, 
particularly as there were no other witnesses to the alleged 
incident.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the VA has made unsuccessful attempts to verify 
the veteran's claimed in-service stressors from Vietnam.  
There is no record of any injuries to the veteran's named 
servicemen Fred Sanford or Charles Ready of the 19th Engineer 
Battalion in An Khe in January 1966.  Two members of the 19th 
Engineer Battalion were injured in Qui Nhon that month, 
however, they were not Fred Sanford or Charles Ready.  
Additionally, the veteran was not present at the time of this 
incident.  This unfortunately contradicts the veteran's 
described events and is therefore probative evidence against 
the claim. 

The Board has carefully considered the friendly fire incident 
in January 1966.  However, the Board finds that the evidence, 
overall, provides factual evidence against the veteran's 
stressor statements.  Simply stated, not only does the record 
not confirm the veteran's stressor as he has described the 
event, it provides evidence against the veteran's recollected 
stressors, undermining the veteran's overall PTSD claim.  

Additionally, although the veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, 
although the veteran has provided sufficient evidence for 
verification of two of the claimed stressors, the events 
could not be verified by the JSRRC.  The Board finds that 
there is insufficient evidence to demonstrate that the 
veteran engaged in combat with the enemy or to confirm a 
stressor in service that caused PTSD and (most importantly), 
there is now evidence against such a finding.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Additional letters were sent to the appellant by the RO in 
May 2005 and January 2006 to ask for required evidence and/or 
information specific to the claims.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and Vet Center 
records of treatment for PTSD.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in November 2004.  
The appellant was afforded a VA medical examination in 
January 2004.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


